 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN JONES,                                       No. 2:18-cv-0054-EFB P
12                       Plaintiff,
13               v.                                      ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    J. BUCKMAN,
15                       Defendant.
16

17           Plaintiff proceeds without counsel in this action under 42 U.S.C. § 1983. This proceeding

18   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19           On March 15, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. The court dismissed the complaint, explained the deficiencies therein and granted

21   plaintiff thirty days in which file an amended complaint to cure the deficiencies. ECF No. 9. The

22   order warned plaintiff that failure to comply would result a recommendation that this action be

23   dismissed. The time for acting has now passed and plaintiff has not filed an amended complaint,

24   or otherwise responded to the court’s order.1

25   /////

26
             1
               Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                        1
 1          A party’s failure to comply with any order or with the Local Rules “may be grounds for
 2   imposition by the Court of any and all sanctions authorized by statute or Rule or within the
 3   inherent power of the Court.” E.D. Cal. Local Rule 110. The court may dismiss an action with or
 4   without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
 6   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 7   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 8   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 9   regarding notice of change of address affirmed).
10          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
11   United States District Judge to this case.
12          Further, it is RECOMMENDED that this action be DISMISSED without prejudice. Fed.
13   R. Civ. P. 41(b); E. D. Cal. Local Rule 110.
14          These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
16   after being served with these findings and recommendations, any party may file written
17   objections with the court and serve a copy on all parties. Such a document should be captioned
18   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
19   objections shall be served and filed within fourteen days after service of the objections. The
20   parties are advised that failure to file objections within the specified time may waive the right to
21   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
22   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   Dated: April 30, 2019.
24

25

26

27

28
                                                        2
